        Case 1:21-cv-05065-AT-JLC Document 14 Filed 07/20/21 Page 1 of 2


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #: _________________
ERIC STEVENSON,                                                      DATE FILED: _7/20/2021_____

                               Plaintiff,

               -against-                                                 21 Civ. 5065 (AT)

MAYOR BILL DE BLASIO; CITY OF NEW                                             ORDER
YORK COUNCIL SPEAKER; CITY COUNCIL
OF NEW YORK; COMMISSIONER OF THE
BOARD OF ELECTIONS OF THE CITY OF
NEW YORK,

                        Defendant.
ANALISA TORRES, District Judge:

       Plaintiff pro se bring this suit against Defendants under 42 U.S.C. § 1983, claiming that

they unlawfully deprived him of his rights under the First and Fourteenth Amendments to the

United States Constitution. ECF No. 2. On July 2, 2021, Plaintiff amended his complaint to

include New York Attorney General Letitia James. ECF No. 12.

       Although courts hesitate to dismiss a pro se plaintiff’s complaint prior to service being

effectuated on the defendants, see Lewis v. New York, 547 F.2d 4, 5 (2d Cir. 1976) (“Great

circumspection is required before terminating such actions, particularly in their embryonic

stages. It is prudent for judges to avoid an inquisitorial role, and not search out issues more

appropriately left to a motion by the opposing party.”), courts in this circuit have dismissed sua

sponte claims brought by fee-paying pro se plaintiffs when it is clear such claims “lack[] an

arguable basis either in law or in fact.” Clark v. Schroeder, No. 20 Civ. 8000, 2020 WL

6525467, at *2 (S.D.N.Y. Nov. 5, 2020) (dismissing a pro se plaintiff’s complaint with prejudice

because his claim was barred by the Eleventh Amendment), aff’d, 847 F. App’x 92 (2d Cir.

2021). Additionally, a court may dismiss without leave to amend “when amendment would be
        Case 1:21-cv-05065-AT-JLC Document 14 Filed 07/20/21 Page 2 of 2




futile.” Rolle v. Berkowitz, No. 03 Civ. 7120, 2004 WL 287678, at *3 (S.D.N.Y. Feb. 11, 2004)

(quotation marks and citation omitted).

       Plaintiff’s claims against New York State Attorney Letitia James must be dismissed.

“[A]s a general rule, state governments may not be sued in federal court unless they have waived

their Eleventh Amendment immunity, or unless Congress has abrogated the states’ Eleventh

Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The

immunity recognized by the Eleventh Amendment extends beyond the states themselves to state

agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not

waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park

Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against New York State

Attorney Letitia James are, therefore, barred by the Eleventh Amendment and are DISMISSED.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: July 20, 2021
       New York, New York
